144 U.S. 548 (1892)
STELLWAGEN
v.
TUCKER.
No. 217.
Supreme Court of United States.
Argued March 15, 16, 1892.
Decided April 11, 1892.
Mr. C.J. Hillyer and Mr. J.H. Relston for appellants.
Mr. Eppa Hunton and Mr. Henry Wise Garnett for appellees.
MR. JUSTICE FIELD.
The facts of this case are similar to those in No. 216, just decided, and the same principles of law control its disposition. A similar decree of reversal with directions must be entered, the form of the decree to be adapted to the changed interest caused by the death of one of the parties pending the suit.
Ordered accordingly.